DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Unlike the series of events in the independent claim, the sequence of events laid out in claim 15 creates a temporal and sequential rift between the pressing of the pressing unit and the raising of the stage.  As such, the spring that biases the stage as previously cited cannot and does not meet the claim limitations of claim 15, as the stage must remain in the lower position after the pressing 

Response to Arguments

Applicant’s arguments, regarding the previous 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. The applicant makes the primary argument that the cited references cannot perform the sequence of functions that are now claimed by the applicant.  This specific function is that the pressing unit must press the empty bag toward the stage, and after which the stage would move upward.  The Examiner does not agree with the Applicant’s dismissal of the cited art.  Upon examination of the Razzaboni reference, it can be seen that the stage is situated upon an upward biasing spring.  As such, the stage will move upward after any downward force upon the stage is removed.  Accordingly, if the pressing unit goes into the bag and pushes the bag against the stage (a downward force which would impart stored energy into the spring), upon the cessation of the downward pressing force the stage would subsequently be biased upward by the spring.  Upon further examination of the Applicant’s argument, the Examiner notes that the Applicant appears to analyze the references on an individual basis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaboni (US 10,169,944) in view of Rewitzer (US 4,687,462) in view of Hashimoto (US 9,045,309). 

Regarding claim 1, Razzaboni discloses: A paper sheet storage mechanism (Title, “Device for optimizing the filling of bags for containing banknotes”) for storing paper sheets (Figs. 1-6, Banknote 12) into a storage bag (Figs. 1-6, Bag 12) having an opening at one end thereof, the paper sheet storage mechanism comprising: 

a holding unit (Figs. 1-6, sealing elements 17, attached to holding mechanism with fixing pins 22) configured to hold an upper portion, near the opening, of the storage bag (Figs. 1-6, Bag 13); 

(Fig. 1-6, container 10) configured to send paper sheets; 

an escrow unit (Fig. 1, container bottom 18) configured to stack, thereon, the paper sheets (Fig. 1, Banknote 12) sent from the paper sheet sending unit and to transfer, therefrom, the paper sheets stacked thereon to the storage bag held by the holding unit (as seen in Figures 1-4, the sheets are first escrowed on the container bottom 18, and then transferred into the storage bag, 13);

a stage (Fig. 1-6, a plate 15 for supporting the banknotes) configured to be movable in a vertical direction (see the movement of item 15 between Fig. 3 and Fig. 4), and on which a first portion of the storage bag held by the holding unit is placed
a pressing unit (Figs 1-6, pushing piston 14);

Razzaboni does not explicitly disclose: “a pressing unit configured to advance into the storage bag held by the holding unit and press the placed first portion of the storage bag toward the stage, 

Rewitzer teaches: a pressing unit (Figs, 4-6, a spreading device 9) configured to advance into the storage bag (Figs. 4-6, bag 1) held by the holding unit (Figs. 4-6, rolling carriages 2) and press the first portion of the storage bag toward the stage (The bag in Rewitzer is pushed downward towards a base upon which the bag rests, which is synonymous with a placement unit.), 



The modified Razzaboni does not explicitly disclose: 
a control unit configured to control the paper sheet storage mechanism such that after an empty storage bag has been held by the holding unit and before paper sheets are sent into the held empty storage bag by the paper sheet sending unit, the pressing unit advances into the held empty storage bag and presses the first portion of the empty storage bag placed on the stage toward the stage, and thereafter the stage moves upward from a lower position to an upper position. 

In the second embodiment of the invention of Hashimoto (figs. 14-19), the control and driving systems for the push plate are explicitly disclosed and detailed: a control unit (Fig. 19, control unit 190) configured to control the paper sheet storage mechanism (Col. 33, line 16, “A control unit 190 is provided in the banknote cash unit of the second embodiment”) 

(beginning in Col. 33, line 16, the functions of the control unit are described.  Based on this discussion, it is clear that the control unit is able to perform all of the required functions of the claim limitations, as the control unit, as seen in block diagram 19, controls the sensors that determine the fill state of the bag (storage state sensor 154), the driving motor (170) which fills the bag, and the expansion and contraction mechanism (160), which is the mechanism akin to the pressing unit.  As such, it is clear that this control unit is not only capable of being configured to meet the limitations of the claims, but it is in fact actually configured to do so.  The Examiner notes the 112B rejection above, and highlights the stated issues concerning the language used in the claim limitation.  The use of the term “configured to” indicates the use of functional language.  As such, the controller, which is thus being configured, must merely be capable of being programmed to perform the function.  An example of this is programming to advance the pressing unit into the empty storage bag.  Since the Hashimoto device can push the push in member 142 into the bag to compress the banknotes, it can likewise perform the same action without the banknote, as no further modification is needed to the device to do so (the banknote does not contribute any structural feature that assists the member 142 in pushing into the bag).  );” 

The examiner notes that both Razzaboni and Hashimoto disclose similar machines that accomplish the same task in the same field of endeavor.  The examiner also notes that the Razzaboni reference discloses that the device would only disclose the patented mechanism of the invention, but that the invention would be part of the greater system of a machine (Col. 2, line 58, “The device is intended to be contained in known machines (not shown in the drawings attached herein) for storing banknotes, usually present in banks, supermarkets, shopping malls or the like.”).  As such, the inclusion of the drive and control unit would not only be possible, but would be likely. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Razzaboni with the teachings of Hashimoto in order to provide proper drive and control systems for the device.  The benefit of the use of control and drive systems allow for the automation of the device without human intervention. 

Finally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the upward biasing spring in Razzaboni with an automated elevation device, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. 

Regarding claim 2, the modified Razzaboni further discloses: 
(Hashimoto - Fig. 19, control unit 190) is configured to control the paper sheet storage mechanism such that the pressing unit (Rewitzer - Figs, 4-6, a spreading device 9) pushes the paper sheets stacked on the escrow unit into the empty storage bag to transfer the paper sheets from the escrow unit into the held empty storage bag (this feature is shown in Figs. 1 of Razzaboni, in which the paper sheets are temporarily escrowed, and 2, which shows the pushing plate pushing the paper sheets into the bag), after the stage moves upward from the lower position to the upper position (As seen in Fig. 1, plate 15 receives the first banknotes while in the upper position.  As such, the claim limitation is met, as the plate can be moved from the lower to the upper position prior to receiving the notes.  Furtrher, the biasing spring inherently pushes the stage from a lower to an upper postition). 

Regarding claim 3, the modified Razzaboni further discloses: the control unit (Hashimoto - Fig. 19, control unit 190) is continued to control the paper sheet storage mechanism such that the pressing unit (Rewitzer - Figs, 4-6, a spreading device 9) advances into the held storage bag (Razzaboni - Figs. 1-6, Bag 12) (Figs. 1-6, sealing elements 17, attached to holding mechanism with fixing pins 22) with the paper sheets stacked within and presses the placed first portion of the storage bag toward the stage via the paper sheets stacked in the storage bag after the pressing unit pushes the paper sheets stacked on the escrow unit into the held empty storage bag(Hashimoto - Col. 7, line 5, “According to the paper sheet storing unit, because the push-in unit is provided in order to push the paper sheet in the paper sheet storing bag placed in the storing unit, the paper sheets in the paper sheet storing bag can be compressed by the push-in unit every time the paper sheet is stored in the paper sheet storing bag, and the generation of the stacking failure of the paper sheet can be reduced in the paper sheet storing bag. Therefore, a storage amount of the paper sheet stored in the paper sheet storing bag can be increased.” – As the pressing unit pushes the bank notes down, and as the placement unit (from Razzaboni) is below the bag, the limitations of the claim are met). 

Regarding claim 6, the modified Razzaboni further discloses: when the pressing unit (Rewitzer - Figs, 4-6, a spreading device 9) advances into the empty storage bag (Figs. 1-6, bag 12) held by thePage 3 of 9Application No. 15/553,789Docket No.: GRY.P0131Response to Restriction Requirement dated September 23, 2019 holding unit (Figs. 1-6, sealing elements 17, attached to holding mechanism with fixing pins 22) and presses the placed first portion of the empty storage bag from inside toward the stage (Fig. 1-6, a plate 15 for supporting the banknotes), the placed first portion of the empty storage bag is compressed between the pressing unit and the stage (As seen in Fig. 5 of Rewitzer, the pressing unit presses the bag against whatever is below it, which in the combination would be the placement unit from Razzaboni).

Regarding claim 7 the modified Razzaboni further discloses: the holding unit (Fig. 6, fixing pins 22 and sealing element 17) includes a first heating member (Col. 5, line 11, “The heat sealing may be advantageously obtained by passing electrical current in the sealing bar 17a present on one of the two sealing elements while it is pressed against, the counter-bar 17b present on the other sealing element”) configured to seal, by thermal adhesion, the upper portion, near the opening, of the storage bag held by the holding unit (see Fig. 6).  

Regarding claim 9, the modified Razzaboni further discloses: the stage (Fig. 1-6, a plate 15 for supporting the banknotes) includes a first stage (15 left side) and a second stage (15 right side) which have a gap (Fig. 1, central slot 23) through which a second portion (Fig. 1-4, tail 24) of the storage bag (item 13) held by the holding unit (Fig. 6, fixing pins 22 and sealing element 17) is capable of being inserted.

Regarding claim 10, the modified Razzaboni further discloses: the first stage (15 left) is movable in a first direction approaching where the first stage approaches the second stage (15 right), and in a second direction where the first stage moves away from the second stage (as seen in Figs. 1-6, the plate, and corresponding sealing member moves approaching the other member (fig. 4), and away from the other member (Fig. 5)), and 

the control unit is configured to control the paper sheet storage mechanism such that the pressing unit advances into the held empty storage bag and presses the placed first portion of the empty storage bag toward the stage when the second portion (Fig. 1-4, tail 24) of the empty storage bag held by the holding unit (Fig. 6, fixing pins 22 and sealing element 17) is positioned in the gap (Fig. 1, central slot 23). 

Regarding claim 11, the modified Razzaboni further discloses: the control unit (Hashimoto - Fig. 19, control unit 190) is configured to control  the paper sheet storage mechanism such that the pressing unit advances into the held empty storage bag and presses the placed first portion of the empty storage bag toward the stage after  the first stage (15 left) moves in the first direction, with the second portion of the empty storage bag (Fig. 1-4, tail 24) being positioned at the gap (Fig. 1, central slot 23) to sandwich the second portion of the empty storage bag between the first (15 left) and second stages (15 right).  

Regarding claim 12, the modified Razzaboni further discloses: at least one of the first and second stages (Razzaboni - Fig. 1-6, a plate 15, which has a right part and a left part, further has a right and left sealing element 26) includes a second heating member (the sealing elements of Razzaboni utilize heating elements to seal.  While element 26 is not specifically discussed, the means for sealing with item 17 are discusses.  Col. 5, line 11, “The heat sealing may be advantageously obtained by passing electrical current in the sealing bar 17a present on one of the two sealing elements while it is pressed against, the counter-bar 17b present on the other sealing element”) configured to seal, by thermal adhesion, the second portion (tail 24), of the storage bag held by the holding unit (see Fig. 6 to clearly see the second heating elements, items 26, sealing the portion of the storage bag near the placement unit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731